Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
Claim 2 is objected to because of the following informalities:  the “trimming” in line 1 should be “the trimming”.  

Claim 4 is further objected to because of the following informalities:  the “the semiconductor” in line 2 should be “the plurality of semiconductor”.  

Claim 4 is objected to because of the following informalities:  the “the trimmed semiconductor” in line 1 should be “the trimmed plurality of semiconductor”.  

Claim 4 is further objected to because of the following informalities:  the “prior to pre-cleaning” in line 1 should be “prior to the pre-cleaning”.  

Claim 4 is further objected to because of the following informalities:  the “the semiconductor” in line 4 should be “the plurality of semiconductor”.  

Claim 4 is further objected to because of the following informalities:  the “the release” in line 5 should be “the plurality of release”.  

Claim 7 is objected to because of the following informalities:  the “the semiconductor” should be “the plurality of semiconductor”.  

Claim 7 is further objected to because of the following informalities:  the “the release” should be “the plurality of release”.  

Claim 11 is objected to because of the following informalities:  the “prior to trimming” should be “prior to the trimming”.  

Claim 12 is objected to because of the following informalities:  the “after trimming” should be “after the trimming”.  

Claim 13 is objected to because of the following informalities:  the “the semiconductor” should be “the plurality of semiconductor”.  

Claim 16 is objected to because of the following informalities:  the “the trimmed” should be “the horizontal trimmed”.  

Claim 17 is objected to because of the following informalities:  the “comprises” should be “[[comprises]] comprise”.

Claim 18 is objected to because of the following informalities:  the “prior to pre-clean” in line 4 should be “prior to the pre-clean”.  

Claim 20 is objected to because of the following informalities:  the “prior to trimming” in line 5 should be “prior to [[trimming]] the trim”.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-13 and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 11, the claim recites the limitation “the substrate” in line(s) 1. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 12, because of its dependency on claim 11, this claim is also rejected for the reasons set forth above with respect to claim 11.

Regarding claim 13, the claim recites the limitation “the release layers”. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 18, the claim recites the limitation “the operations” in line(s) 3. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 19, the claim recites the limitation “the further operations” in line(s) 3. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 20, the claim recites the limitation “the further operations” in line(s) 3. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claims 19-20, because of their dependency on claim 18, these claims are also rejected for the reasons set forth above with respect to claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (US 20160336405).

Regarding claim 15. Fig 9 of Sun discloses A horizontal gate-all-around device [0065] comprising a plurality of horizontal trimmed semiconductor material layers 204 between a source region 902 (left side) and a drain region 902 (right side).

Regarding claim 16. Sun discloses The device of claim 15, wherein the trimmed semiconductor material layers have a width in a range of from about 3 nm to about 10 nm (same as the width of 302 in Fig 3, which is 7 nm – 10 nm [0046]).

Regarding claim 17. Sun discloses The device of claim 15, wherein the horizontal trimmed semiconductor material layers comprises silicon (Si) [0038].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 20170194430).

Regarding claim 1. Wood discloses A method of forming a semiconductor device, comprising:
pre-cleaning a plurality of semiconductor material layers to remove native oxide and/or residues ([0064]: Wood discloses lithography process using hardmask layer followed by patterning. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Wood’s method essentially includes the claimed process of remove native oxide and/or residues for the purpose of providing enhancing fabrication. Thereby enhancing manufacturability.); and
trimming the plurality of semiconductor material layers 501 to form trimmed semiconductor material layers 512 (Fig 5A/Fig 5B, [0064]).

Regarding claim 2. Wood discloses The method of claim 1, wherein trimming the plurality of semiconductor material layers comprises isotropically etching the semiconductor material layers (Fig 5B: Wood discloses lateral etching to form recess 522. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Wood’ etching scheme is isotropical etching).

Regarding claim 11. Wood discloses The method of claim 1, further comprising forming a mask on the substrate to expose the plurality of semiconductor material layers in a portion of the substrate prior to trimming [0064].

Regarding claim 12. Wood discloses The method of claim 11, further comprising removing the mask after trimming the plurality of semiconductor material layers (Fig 5B).

Regarding claim 13. Wood discloses The method of claim 1, wherein the semiconductor material layers comprise silicon germanium (SiGe) 512b and the release layers comprises silicon (Si) 512a [0061]-[0062].

Regarding claim 14. Wood discloses The method of claim 1, wherein the method is performed in a processing chamber 100 without breaking vacuum [0068].

Regarding claim 18. Wood discloses A non-transitory computer readable medium 342 including instructions [0057, that, when executed by a controller 340 of a processing chamber [0057], causes the processing chamber to perform the operations of:
pre-clean a plurality of semiconductor material layers to remove native oxide and/or residues ([0064]: Wood discloses lithography process using hardmask layer followed by patterning. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Wood’s method essentially includes the claimed process of remove native oxide and/or residues for the purpose of providing enhancing fabrication. Thereby enhancing manufacturability.); and
trim the plurality of semiconductor material layers 501 to form trimmed semiconductor material layers 512 (Fig 5A/Fig 5B, [0064]).

Regarding claim 20. Wood discloses The non-transitory computer readable medium of claim 18, further including instructions, that, when executed by a controller of a processing chamber, causes the processing chamber to perform the further operations of:
form a mask on the substrate to expose a plurality of semiconductor material layers in a portion of the substrate prior to trimming [0064].

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood (US 20170194430) in view of Sun (US 20160336405).

Regarding claim 3. Wood discloses The method of claim 2 except wherein the trimmed semiconductor material layers have a width in a range of from about 3 nm to about 10 nm.
However, Sun discloses the trimmed semiconductor material layers have a width in a range of from about 3 nm to about 10 nm (Fig 3, [0046]: 7 nm – 10 nm).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Sun’s dimension within Wood’s method for the purpose providing enhanced device integration.

Allowable Subject Matter
Claims 4-10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “prior to pre-cleaning, selectively etching a superlattice structure comprising the plurality of semiconductor material layers and a corresponding plurality of release layers alternatingly arranged in a plurality of stacked pairs to remove each of the semiconductor material layers or each of the release layers to form a plurality of voids in the superlattice structure and the plurality of semiconductor material layers extending between a source region and a drain region”.

Regarding claim 19. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “prior to pre-clean, selectively etching a superlattice structure comprising a plurality of semiconductor material layers and a corresponding plurality of release layers alternatingly arranged in a plurality of stacked pairs to remove each of the semiconductor material layers or each of the release layers to form a plurality of voids in the superlattice structure and the plurality of semiconductor material layers extending between a source region and a drain region”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826